                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:20-cv-07509-DDP(PJWx)                                           Date: June 30, 2021
Title      Maria Martinez v. United States Postal Service



Present: The Honorable: DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE


        Daisy Rojas for Patricia Gomez                                  Not Present
             Relief Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                 Not Present                                         Not Present


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       It does not appear to the court that Plaintiff has requested the issuance of a summons, let
alone served Defendant with a summons and complaint. Accordingly, Plaintiff is ordered to
show cause, no later than July 16, 2021, why this action should not be dismissed for failure to
serve Defendant within the appropriate time period. See Fed. R. Civ. P. 4(m).




                                                                                                :
                                                                 Initials of Preparer   dr




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
